Case: 10-30618 Document: 00511293982 Page: 1 Date Filed: 11/15/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 15, 2010

                                     No. 10-30618                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



DANNY R. JEFFERSON,

                                                   Plaintiff - Appellant
v.

LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS,
on behalf of Probation & Parole Division; DANNY FULLER; DAVID W.
CAGNOLATTI,

                                                   Defendants - Appellees




                    Appeal from the United States District Court
                       for the Western District of Louisiana
                                 USDC 3:09-CV-49


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Danny Jefferson, proceeding pro se, appeals the district court’s order
setting aside entry of default against the defendants. He argues the defendants
should not have been permitted to file a proposed answer while in default.
Finding no error, we AFFIRM.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30618 Document: 00511293982 Page: 2 Date Filed: 11/15/2010



                                  No. 10-30618

      On January 12, 2009, Jefferson filed suit under 42 U.S.C. § 1983 against
State of Louisiana employees Danny Fuller and David Cagnolatti. Jefferson
claimed the defendants violated his constitutional due process rights in a parole
revocation hearing.    He sought $4,022,000 in compensatory and punitive
damages.
      The defendants did not answer or otherwise respond. On February 26,
2009, Jefferson filed for entry of default. The clerk entered default the next day.
The clerk’s one-page “Notice of Entry of Default” included the following: “For the
court to issue a default judgment under Fed.R.Civ.P. 55, a motion to that effect
must be filed by plaintiff. A delay of at least ten (10) days from the date of this
notice must elapse before issuance of a default judgment by the court under LR
55.1 M&W.”
      On March 6, 2009, the State of Louisiana, on behalf of its employees, filed
a motion to set aside the entry of default and a proposed answer. It attributed
its delay in answering the complaint to “inadvertent neglect” of counsel. Four
days later, Jefferson moved for default judgment.
      The district court granted the State’s motion to set aside the entry of
default. It found that the State had good cause for its untimely response, had
not willfully failed to respond, and “took quick action to cure the default.” The
court also found that the State had a meritorious defense to Jefferson’s suit, and
that Jefferson would not be prejudiced by setting aside the entry of default.
      After two earlier appeals to this court, which were dismissed, the district
court granted summary judgment for defendants. This appeal followed.
      Jefferson’s primary argument is that the relevant procedural rule
prohibits a party in default from filing a proposed answer. The cited rule states:
“The court may set aside an entry of default for good cause, and it may set aside
a default judgment under Rule 60(b).” Fed. R. Civ. P. 55(c). Jefferson has
pointed to no other rule, case, or authority to support his argument.

                                         2
     Case: 10-30618 Document: 00511293982 Page: 3 Date Filed: 11/15/2010



                                   No. 10-30618

      Rule 55(c) makes no reference to a party’s answer and cannot be read to
prohibit a party in default from filing a proposed answer. Id. A proposed
answer can usefully detail the defaulting party’s allegedly meritorious defenses.
Those points will support the movant’s argument that there is good cause to set
aside the entry of default. Jefferson’s claim of error is meritless.
      In addition, Jefferson assumes he was automatically entitled to a default
judgment on the eleventh day after the clerk’s entry of default. That is incorrect.
There are two steps in the default judgment process – one for the clerk, and one
for the court. The first step is entry of default. If the plaintiff files a sufficient
application for entry of default, “the clerk must enter the party’s default.” Id. at
55(a) (emphasis added). The clerk did so here.
      The second step is consideration of a default judgment. Id. at 55(b).
Because Jefferson’s claim is a Section 1983 action with uncertain damages, the
court could evaluate the proper amount of damages, “conduct hearings or make
referrals[,]” or “investigate any other matter” as it saw fit. Id. at 55(b)(2).
Entering a judgment based on the default is at the discretion of the court, which
means Jefferson was not entitled to a default judgment simply because of the
earlier entry of a default. A defendant is entitled to file a motion to have either
an entry of default or even a default judgment set aside by showing “good cause.”
Id. at 55(c). The district court found that the State had shown good cause.
      We review a court’s order vacating an entry of default for an abuse of
discretion. Lacy v. Sitel Corp., 227 F.3d 290, 291-92 (5th Cir. 2000). Default
judgments are “generally disfavored in the law and thus should not be granted
on the claim, without more, that the defendant had failed to meet a procedural
time requirement.” Id. at 292 (quotation marks and citation omitted). Nothing
supports this default judgment other than the State’s failure to meet the
requirement of a timely answer. The district court accordingly did not abuse its
discretion in vacating the entry of default.

                                          3
    Case: 10-30618 Document: 00511293982 Page: 4 Date Filed: 11/15/2010



                                  No. 10-30618

      We have just discussed the only argument fully addressed in Jefferson’s
brief. Because Jefferson is proceeding pro se, however, we exercise our discretion
to address other arguments reasonably inferred from his brief. In re Texas Pig
Stands, Inc., 610 F.3d 937, 941 n.4 (5th Cir. 2010).
      Jefferson argues that the State’s motion to set aside the entry of default
and its proposed answer are “illegal” pleadings because counsel failed to attach
a proposed order, thereby resulting in default judgment. See W.D. La. R. 7.4.1W.
We note first that Jefferson himself filed a pleading with the same deficiency one
month prior to the State’s pleadings in question. Additionally, as discussed
above, the expiration of the 10-day waiting period would not have automatically
resulted in a $4 million default judgment.        Regardless, while the State’s
pleadings were deemed deficient upon filing, the State soon corrected its error
by filing a proposed order. The district court then cautioned the State’s attorney
to comply with the federal and local rules. The district court’s resolution of this
issue did not constitute error.
      As a final matter, Jefferson complains that counsel for the State falsified
the certificate of service for the motion to set aside the entry of default. This
argument is based on the State’s certificate of service referring to Jefferson with
the wrong last name. Jefferson claims this was intentional, designed to ensure
he did not get the documents and thus hampering his ability to respond.
      This issue was addressed by the district court in its order of April 6, 2009.
The court looked at Jefferson’s filings in opposition to the State’s motion, found
that he was aware of the State’s motion, and therefore found any deficiency to
be harmless. The court declined to strike the motion or penalize the State. We
review the district court’s decision on sanctions for an abuse of discretion.
Whitehead v. Food Max of Miss., Inc., 332 F.3d 796, 803 (5th Cir. 2003). There
was none. AFFIRMED.



                                        4